t c memo united_states tax_court emblez longoria petitioner v commissioner of internal revenue respondent docket no filed date beginning in p suffered discrimination in his workplace the apparent results of which included some physical injuries as late as in p sued his employer in state court alleging discrimination but his complaint did not mention the physical injuries in p received a lump-sum award in settlement of the lawsuit and the settlement agreement allocated no portion of the award to physical injuries on the advice of a certified_public_accountant c p a p reported this settlement award on his federal_income_tax return as non-taxable income pursuant to sec_104 r determined a deficiency in p’s federal_income_tax for and an accuracy-related_penalty under sec_6662 on the basis that the settlement award was not properly excludable from gross_income under sec_104 p petitioned this court for redetermination of the deficiency and the related penalty held p’s settlement award is not excludable from gross_income under sec_104 because p failed to prove that the settlement award or any part thereof was received on account of personal physical injuries or physical sickness held further p is not liable for the sec_6662 accuracy-related_penalty because p reasonably and in good_faith relied on the advice of a c p a in reporting the settlement award as non-taxable income joseph m pinto for petitioner gary j merken for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in and an accuracy-related_penalty under sec_6662 a of dollar_figure on petitioner emblez longoria’s federal_income_tax for the issues for decision are whether the dollar_figure mr longoria received from the state of new jersey in to settle a lawsuit is excludable from his gross_income under sec_104 and whether mr longoria is liable for an accuracy-related_penalty under sec_6662 for the reasons set forth below we hold that the dollar_figure proceeds of the lawsuit settlement was not properly excludable from mr longoria’s gross_income under 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure sec_104 but mr longoria is not liable for an accuracy-related_penalty under sec_6662 findings_of_fact this case was tried in philadelphia pennsylvania on february the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time mr longoria filed his petition he resided in pennsylvania history of discriminatory practices by the new jersey state police for decades the new jersey state police has been accused of discriminatory practices in the u s department of justice doj filed a lawsuit against the new jersey state police under the civil rights act of and the equal opportunity act of alleging that the new jersey state police overlooked qualified minority and female applicants for employment as a result of the doj’s lawsuit the new jersey state police agreed in to a consent decree and order to increase the number of african-american and hispanic troopers to percent of the police force within years after three consent decrees were entered between the new jersey state police and the doj the decrees mandated that the doj supervise the new jersey state police until to help ensure efforts to increase the percentage of minority and female troopers to a level consistent with that of the diverse population of new jersey the consent decree was dissolved in date at the time of the termination the new jersey state police had failed to meet the mandate of that decree in date a final report of the state police review team date concluded that the new jersey state police had made insufficient progress in the recruitment and hiring of females and minorities since the report found that the new jersey state police had little regard for the professional growth and the diversity of its members furthermore the report found that the new jersey state police habitually failed to promote minorities and women and that if a minority or female employee complained of disparate treatment the response of the new jersey state police was to delay or else to fail altogether to take the complaint seriously discrimination against mr longoria mr longoria entered the new jersey state police academy in date and served as a new jersey state trooper beginning in date during the course of his career as a new jersey state trooper mr longoria who is puerto rican complained about racial discrimination in the workplace during his employment he suffered physical injuries that appear to have been related to the discriminatory practices by the new jersey state police 2for purposes of determining the taxability of the settle- ment proceeds at issue we need not determine definitively whether any given injury was in fact the result of discrimina- tion rather it is sufficient that mr longoria makes a continued injury during training in date while he was at the state police academy mr longoria was singled out to participate in a wrestling training exercise where he was injured when his weapon struck his rib cage he sustained bruised ribs and experienced severe pain in another exercise a trooper instructor--who wanted mr longoria to resign--purposely blocked the doorway of the gas chamber during a training session causing mr longoria to excessively inhale a noxious chemical agent and suffer gagging and burning in his lungs mr longoria was singled out during a swimming exercise as many other minority recruits had been in the past by being required to swim extra laps while physically exhausted which sickened him injury as a trooper after he passed his training and became a new jersey state trooper mr longoria suffered additional injuries as the apparent direct result of discrimination in date while mr longoria was out on patrol he encountered a suspect before approaching the individual mr longoria called his station and continued colorable contention that the injuries were the result of discrimination since his settlement with the state of new jersey could have taken colorable damages into account for that reason the subsequent discussion refers to injuries as the apparent result of the discrimination that mr longoria suffered and does not attempt to find the extent to which his employer’s discrim- ination was in fact the proximate cause of the injuries requested backup the station was near mr longoria’s location yet no one responded to his call for backup as a result mr longoria attempted to arrest the individual by himself and he injured his back when the suspect resisted arrest had mr longoria’s backup arrived the arrest would have been easier and it is likely that he would not have been injured in mr longoria’s locker was top-loaded by a group of renegade troopers known as the phantom or the lords of discipline in retaliation for his complaints the renegade troopers put all of mr longoria’s gear including his vest boots and leather onto the top shelf to make the locker top- heavy the arrangement had its intended effect when mr longoria opened the locker it fell on him and he injured his back mr longoria experienced additional injury that may have been made more likely by his having been given substandard duty assignments as a result of his minority status in date mr longoria was injured when he was sent out to investigate a wild raccoon sighting an assignment he received because of his minority status and which would usually have been handled by a local animal control officer mr longoria was bitten or scratched by the rabid animal and the injury required him to undergo painful rabies shots causing swelling nausea and flu- like symptoms which resulted in his missing substantial time from work in mr longoria sustained injury when his patrol vehicle caught fire like other minority troopers mr longoria was assigned a substandard vehicle with high mileage which he believes accounts for the fire he escaped from the fire but suffered from smoke inhalation as a result of these injuries mr longoria sometimes sought medical attention and required time off mr longoria was allowed sick leave with pay and the state of new jersey paid all of mr longoria’s medical bills mr longoria suffered no lost wages or out-of-pocket medical_expenses as a result of his injuries mr longoria’s state court lawsuit as a result of the discrimination mr longoria had experienced during his employment he filed complaints with the u s equal employment opportunity commission and he also filed an action in federal district_court in against the state of 3mr longoria also suffered some injuries with a more attenuated relation to ethnic discrimination in date he was assigned to the flemington station and as a minority state trooper became almost a personal caddy to the commander because of his unfamiliarity with the area and the expectations of the commander that he be in the area of the commander’s personal_residence on patrol he was involved in an auto accident while on patrol injuring his back no non-minority trooper ever received this assignment and mr longoria attributed a higher risk of accident to this sort of assignment in date mr longoria was assigned to an area where he was required to make arrests on the basis of profiling for sexual orientation mr longoria believed that this assignment was in retaliation for his complaints about discrimination while on that patrol he was involved in another auto accident--again as the result he believed of an increased risk of accident in an unfamiliar area--and he re-injured his back new jersey concerning the discrimination the district_court dismissed the federal charges on the state’s motion for summary_judgment and dismissed without prejudice the supplemental state law claim following the dismissal of his state law claim in the federal district_court action in mr longoria filed a suit in state court against the state of new jersey styled emblez longoria v state of new jersey et al no mer-l-1533-02 n j super ct law div on date mr longoria filed his fourth amended complaint in that lawsuit his highly detailed complaint sets forth a history of alleged minority hiring practices by the new jersey state police beginning in and a doj lawsuit in that resulted in a consent degree the complaint describes various alleged workplace incidents directed at some of mr longoria’s fellow recruits and troopers as well as incidents of racial discrimination in the workplace experienced by mr longoria himself mr longoria’s complaint asked for compensatory and punitive_damages reasonable attorney’s fees court costs and interest thereon and equitable and injunctive relief based on four separate counts violation of the new jersey law against discrimination act lad n j stat ann secs et seq violation of u s c section a statute allowing a civil_action for deprivation of rights direct constitutional claims and violation of the new jersey conscientious employees protection act cepa a whistleblower statute n j stat ann sec_34 et seq the only enumeration in the complaint of the damages mr longoria suffered as a result of the state of new jersey’s actions appears in paragraph of the first count as a result of the unlawful retaliation personally experienced by plaintiff he has suffered loss of income loss of fringe_benefits including but not limited to medical benefits dental benefits and pension benefits loss of seniority in higher positions severe mental anguish anxiety stomach problems sleep disorder stress diminution of the quality of his life and other hedonistic injury in addition to those damages there are several allegations in the complaint of fear and emotional distress as well as significant stress mr longoria’s complaint does not allege that he experienced physical injuries during his employment as a result of his discrimination such as ribs being bruised in a wrestling exercise excessive exposure to a chemical agent smoke inhalation from a fire being bitten by a rabid racoon and back injury his attorney in the discrimination suit mr buckman brought these physical injuries to the attention of the state of new jersey during the settlement negotiations but no evidence was offered to show that physical injuries were ever mentioned in writing during the pendency of the state court suit and mr longoria made no showing that the state of new jersey attached any significance to his physical injuries in settling the case on date the state of new jersey and mr longoria entered into a release and settlement agreement under which mr longoria would be paid dollar_figure by the state of new jersey for a release of all claims and rights which he may have against the state of new jersey the settlement agreement did not allocate the payment of dollar_figure to any specific claim or alleged injury but we find that none of the award was intended to compensate mr longoria for lost wages or backpay even when mr longoria was injured and out on sick leave he received percent of his pay furthermore any lost wages due to a lack of promotion were de_minimis mr longoria testified that he would have received dollar_figure more per year for being promoted to detective but that there was no pay difference between the officer position he held and the specialist jobs he was interested in paragraph of the settlement agreement provided that the state of new jersey shall issue an irs form with respect to the consideration paid to mr longoria as agreed in the settlement agreement the state of new jersey paid mr longoria dollar_figure in and issued him a form 1099-misc miscellaneous income reflecting the settlement payment tax_advice from certified_public_accountant before signing the settlement agreement mr longoria discussed with his attorney mr buckman the nature of the settlement and its possible tax implications mr buckman testified that he and mr longoria talked about the settlement being all for pain and suffering because that and not lost wages was the essence of mr longoria’s case when mr longoria pressed him about the taxability of the settlement award mr buckman instructed mr longoria to consult a tax professional in past years mr longoria had hired return preparers at a cost of dollar_figure to dollar_figure but mr longoria heeded mr buckman’s advice and retained a certified_public_accountant c p a to prepare his form_1040 u s individual_income_tax_return at a cost of dollar_figure the c p a mr longoria retained had been preparing tax returns for years and testified that he is familiar with the law concerning the taxability and non-taxability of settlement awards mr longoria gave the c p a the form 1099-misc issued 4respondent objected to the testimony of the c p a on the ground that the c p a ’s identity was not revealed to him at least weeks before the trial as was required by the standing_pretrial_order rather mr longoria identified the c p a firm not the individual accountant in his pretrial memorandum received by respondent’s counsel business days before the trial however the c p a ’s somewhat illegible signature did appear on mr longoria’s form_1040 along with the perfectly legible name of the accounting firm respondent made no representation of any frustrated attempt to get information from continued by the state of new jersey his forms w-2 wage and tax statement and other information regarding some expense deductions when he met with the c p a mr longoria did not have any papers with him regarding the lawsuit or settlement however mr longoria explained to the c p a that he had been a party to litigation with the state of new jersey and had received an award to settle all his claims but that the settlement agreement did not specifically allocate the monetary award among his claims in the process of determining whether mr longoria’s settlement would be excludable from gross_income under sec_104 the c p a read through sec_104 of the internal_revenue_code and inquired whether the settlement was for continued the accounting firm at any time or to interview the c p a in the days before trial when he testified the c p a offered no new documents as exhibits and made no new allegations that constituted surprise to respondent but only corroborated the testimony of mr longoria himself--except that in one respect discussed below the c p a ’s testimony was unhelpful to mr longoria ie that mr longoria did not show the settlement agreement to the c p a quite apart from the testimony of any witness the form_1040 itself makes it very clear that mr longoria did hire a c p a who did prepare a form_1040 that reported the settlement proceeds on statement attached to the form_1040 and the c p a ’s testimony only confirmed that in this circumstance we find that the c p a ’s testimony should be admitted 5the c p a testified that mr longoria did not give him the settlement agreement or anything from the court during their meeting while mr longoria stated that he did we found the c p a ’s recollection of that detail of the meeting to be more credible and conclude that mr longoria did not present the c p a with any paperwork related to the lawsuit and settlement injury and sickness mr longoria confirmed that he had suffered injury and sickness nonetheless mr longoria did represent to the c p a that he was not sure whether the entire settlement was for his physical injuries or only a portion of it was he informed the c p a that the settlement settled all claims he had against the state but the c p a did not inquire as to what the underlying causes of action were that gave rise to the settlement when the c p a learned that mr longoria did not have the settlement agreement with him the c p a did not require mr longoria to provide it he did not ask for the complaint or any other documentation relating to the lawsuit the c p a made no attempt to discuss the underlying case with either mr longoria’s counsel or anyone from the state of new jersey instead he simply relied on mr longoria’s representations that the settlement award was for wrongs that included his physical injuries and that the settlement agreement made no discernible allocation of damages from those facts the c p a concluded that all of mr longoria’s settlement was excludable from gross_income under sec_104 the c p a then prepared mr longoria’s form_1040 and included with it an attached statement miscellaneous income although the c p a had concluded that the settlement award was non-taxable and that the award would not have to be reported at all the c p a proposed that mr longoria report the dollar_figure payment received from the state of new jersey under the settlement agreement as a non-taxable injury and sickness award on statement with his form_1040 the c p a testified that he included the statement with mr longoria’s form_1040 because the settlement payment was a significant item and a form misc had been issued he did not want mr longoria’s form_1040 to be flagged for audit for failure to include such a substantial item and the c p a did not want it to seem as if they were hiding anything following the c p a ’s advice in good_faith mr longoria included the statement with his form_1040 and did not include any portion of the dollar_figure settlement award in his taxable_income mr longoria timely filed his form_1040 the statutory_notice_of_deficiency and the commencement of this suit the irs disagreed with mr longoria’s position that the dollar_figure settlement award was excludable from gross_income under sec_104 and on date the irs mailed a statutory_notice_of_deficiency to mr longoria in that notice the irs determined a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure under sec_6662 for mr longoria timely petitioned this court on date for a redetermination of that deficiency and the accompanying penalty in his petition mr longoria stated that he does not believe the taxes interest and penalties claimed are due in whole or in part because the amount received by him is not considered income in whole or in part under the law i taxability of settlement award opinion as a general_rule the irs’s determinations are presumed correct and the taxpayer has the burden of establishing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_61 is thus broad in its scope and exclusions from gross_income must be narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness 6the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs c f_r for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress the legislative_history shows that i t is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 therefore to be excludable from gross_income under sec_104 a settlement award must be paid to a taxpayer on account of physical injury or physical sickness which does not include emotional distress or symptoms thereof where damages are received pursuant to a settlement agreement like mr longoria’s the nature of the claim that was the actual basis for settlement controls whether those damages are excludable under sec_104 504_us_229 whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claims asserted in the lawsuit see 87_tc_236 affd 835_f2d_67 3d cir church v commissioner t c 7although sec_104 allows damages for pain and suffering to be excluded from income to the extent of costs paid for medical_care to treat the condition that provision provides no benefit to mr longoria because he suffered no out-of-pocket medical_expenses related to any pain and suffering since the state of new jersey paid for all of his medical_expenses 76_tc_116 affd without published opinion 676_f2d_682 1st cir the determination of the underlying nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement the determination of the nature of the claim is usually made by reference to the agreement see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if the settlement agreement lacks express language stating the claims that payment was to settle the intent of the payor here the state of new jersey is critical to that determination knuckles v commissioner supra pincite see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 it is mr longoria’s position that he suffered physical injury and sickness as a result of the discrimination and retaliation to which he was subjected while serving as a new jersey state trooper as a result when the state of new jersey settled the lawsuit mr longoria had initiated for all claims and right he may have against the state of new jersey including all claims for pain and suffering emphasis added mr longoria took this to be primarily a settlement for the physical injury and sickness he had sustained therefore mr longoria on advice of a tax professional concluded that his settlement award was non-taxable under sec_104 it is respondent’s position that since the settlement agreement between mr longoria and the state of new jersey is silent as to the allocation of the monetary award to certain damages mr longoria’s complaint in the suit that gave rise to the settlement must dictate which claims were at issue and settled by the agreement as none of mr longoria’s claims in that complaint alleged physical injury or sickness other than symptoms attributable to emotional distress respondent argues that none of mr longoria’s settlement should be excludable from his gross_income under sec_104 we must reject mr longoria’s position the settlement agreement is essentially silent as to what claims the settlement intended to satisfy--it settled all claims and rights which mr longoria may have against the state of new jersey including all claims for pain and suffering since pain and suffering is a broad term that includes emotional distress and its symptoms the agreement gives no description that would exclude the damages under sec_104 we must therefore look to mr longoria’s state court complaint to see whether it states more particular claims ie physical injury or physical sickness that would justify exclusion see united_states v burke supra pincite church v commissioner supra pincite7 the claims mr longoria asserted against the state of new jersey were for discrimination retaliation and civil rights violations and the damages mr longoria claimed were loss of income loss of fringe_benefits including but not limited to medical benefits dental benefits and pension benefits loss of seniority in higher positions severe mental anguish anxiety stomach problems sleep disorder stress diminution of the quality of his life and other hedonistic injury most of these injuries--loss of income loss of fringe_benefits including but not limited to medical benefits dental benefits and pension benefits and loss of seniority in higher positions--are non-physical and the alleged injuries which are in whole or in part physical--ie severe mental anguish anxiety stomach problems sleep disorder stress diminution of the quality of his life and other hedonistic injury--arise from the emotional distress mr longoria suffered and the symptoms of that distress because sec_104 and the flush language of sec_104 require that to be excluded from income any damages must arise from personal injury or personal sickness other than emotional distress or the symptoms thereof we cannot hold that the damages claims in mr longoria’s complaint were for the types of injuries whose compensation is meant to be excluded from income under sec_104 although mr longoria gave credible testimony at trial about other injuries that were plainly physical--eg bruised ribs smoke inhalation animal bite and back injury--none of these injuries was alleged in mr longoria’s complaint and we cannot find that the state of new jersey agreed to settle because of them while the settlement agreement does state that the settlement releases all claims including those of which the state of new jersey is not aware it was mr longoria’s burden to prove some discernible allocation between the emotional distress-type damages that were pleaded in the state court complaint and the physical injuries about which he testified at the trial in this case mr longoria did not carry that burden without much explanation mr longoria’s posttrial brief asks us to allocate one-third of the dollar_figure settlement award to physical injuries and two-thirds to non-physical injuries punitive_damages and costs without an evidentiary basis for such an allocation we decline to adopt mr longoria’s allocation or to attempt any other in his posttrial brief mr longoria cites 59_tc_634 for the proposition that the court should use its best judgment in coming up with an allocation of damages between claims and that even if a litigant failed to raise a cause of action in the pleadings or by amendment thereto the court can allocate the settlement to that cause of action if it played a role in effecting the settlement mr longoria’s statement of the holding in eisler is correct but his reliance on it is misplaced in eisler a case not involving exclusion under sec_104 the court did in fact find that a claim not pleaded in the complaint was nonetheless settled by an unallocated settlement agreement because the claim was brought up between the respective parties’ counsels during settlement negotiation however the court reached that conclusion only because it was satisfied by the testimony of a former officer of the defendant in the state court lawsuit petitioner himself and counsel for the respective litigants that both the stock claim and the threatened negligence claim had real value in the minds of the litigants when they executed the release id pincite the testimony in eisler was sufficient for the court to determine that the unpleaded claim was contemplated as part of the settlement see also 58_tc_32 where the negotiators for each party testified the taxpayer successfully established that the nature of claim was for personal injury mr longoria offered no analogous testimony and has not proved the intent of the state of new jersey while we find mr longoria’s testimony to be sincere and find that he suffered discrimination from his employer that apparently led to several physical injuries the determinative issue is whether the state of new jersey intended to compensate mr longoria for his physical injuries when it paid him the settlement award on the basis of the record before us we cannot find that the state of new jersey placed any importance on mr longoria’s physical injuries the only relevant testimony mr longoria presented regarding the state of new jersey’s intent was that of his attorney in the state court lawsuit mr buckman mr buckman testified that he did bring up mr longoria’s physical injuries during his settlement negotiations with the state’s attorney catherine tamasik but he testified that ms tamasik dismissed mr longoria’s physical injuries as insignificant by saying well those are only a handful many years ago i don’t think a jury would be that outraged mr buckman also acknowledged that i don’t know what ms tamasik’s true opinion was and that since she contacted him regarding a settlement before he told her about mr longoria’s physical injuries one could assume she already had an opinion that the case should be settled respondent argues that mr longoria’s physical injuries could not have been part of the lawsuit that was settled because any such claims would have been barred by the statute_of_limitations however mr longoria argues that his injuries were excepted from the general statute_of_limitations under the theory of continuing violation we need not reach the question of whether damages from the physical injuries sustained by mr longoria were time-barred as respondent claims or were recoverable under a continuing violation theory as mr longoria claims see 536_us_101 distinguishing between discrete acts of discrimination and a continuing violation theory the court held that discrete acts of discrimination if time-barred cannot be revived by other discrete acts of discrimination even if similar caggiano v fontoura a 2d n j super ct app div applying rationale of natl r r passenger corp v morgan supra to an lad claim under n j stat ann secs through west supp even assuming that recovery was potentially available in the state court lawsuit for mr longoria’s physical injuries mr longoria did not present any witness from the state of new jersey to testify as to its intent nor did he present any other evidence from which we might infer the state’s actual intent therefore we cannot determine 8a continuing violation allows a claim to proceed so long as at least one of a series of acts which all together created a cause of action fell within the statutory period new jersey applies the continuing violation theory to claims under the new jersey law against discrimination n j stat ann secs through west supp see wilson v wal-mart stores a 2d n j the state of new jersey’s intentions in settling the lawsuit so as to make an allocation as the court did in eisler the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment see agar v commissioner f 2d pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir mr longoria did not establish that he received the dollar_figure settlement award or any identifiable part thereof from the state of new jersey on account of personal physical injuries or physical sickness for that reason we find that the dollar_figure is not excludable under sec_104 from mr longoria’s gross_income for his tax_year ii accuracy-related_penalty under sec_6662 a a mr longoria’s underpayment was attributable to a substantial_understatement_of_income_tax under sec_6662 and d the irs determined that mr longoria was liable for a sec_6662 accuracy-related_penalty for on account of his failure to report the dollar_figure settlement payment as gross_income sec_6662 and b and imposes a 20-percent 9respondent’s posttrial brief argued that mr longoria had conceded the penalty because his petition did not request that the penalty be redetermined although the petition did not explicitly plead reasonable_cause as a defense to the asserted accuracy-related_penalty mr longoria’s pretrial memorandum raised this defense and respondent made no objection to mr longoria’s testimony as to his reliance on the advice of a c p a we hold that this issue was tried by consent penalty on an underpayment_of_tax that results either from negligence10 or disregard of rules and regulations or from a substantial_understatement_of_income_tax by definition an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 mr longoria’s understatement of income_tax of dollar_figure exceeds percent of the tax required to be shown on his return--ie percent of dollar_figure--and is greater than dollar_figure in such a case the accuracy-related_penalty of sec_6662 is mandatory--that is the statute says it shall be added -- unless the taxpayer can show that the understatement was due to reasonable_cause and that the taxpayer acted in good_faith sec_6664 respondent has carried the burden of production imposed by sec_7491 leaving mr longoria with the burden of proving reasonable_cause see 116_tc_438 therefore mr longoria will be liable for the sec_6662 accuracy- related penalty unless he can show his substantial_understatement 10negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_1 b income_tax regs respondent has not alleged mr longoria was negligent in excluding the settlement award from his gross_income under sec_104 therefore whether mr longoria was negligent is a question we need not reach of federal_income_tax was due to reasonable_cause and that he acted in good_faith b mr longoria has shown reasonable_cause and good_faith which excuses him from the accuracy-related_penalty under sec_6662 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the extent of the taxpayer’s efforts to assess his or her proper tax_liability the taxpayer’s education knowledge and experience and the taxpayer’s reasonable reliance on a tax professional sec_1_6664-4 income_tax regs c f_r the extent of the taxpayer’s efforts to assess the proper tax_liability is generally the most important factor id good- faith reliance on professional advice concerning tax laws may be a defense to sec_6662 penalties 469_us_241 see also sec_1_6664-4 income_tax regs reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 but reasonable_cause exists where a taxpayer relies in good_faith on the advice of a qualified_tax adviser and the taxpayer provided the adviser with all necessary and accurate information see 115_tc_43 affd 299_f3d_221 3d cir mr longoria is not liable for the sec_6662 penalty because he reasonably and in good_faith relied on the advice of a tax professional in reporting the settlement payment as non- taxable_income mr longoria was aware that his settlement from the state of new jersey might have tax implications therefore after his own attorney could not advise him as to the tax consequences of the settlement he did not simply seek tax_advice from his regular return preparer but rather at a greater cost sought advice from a licenced tax professional a c p a and disclosed the settlement payment to him even though mr longoria did not volunteer the actual settlement agreement to the c p a who did not require it mr longoria did accurately describe its contents--in particular explaining that there was no allocation of the award among his non-physical damages and his physical injuries the c p a testified that mr longoria made it clear to me that the settlement agreement did not go through the process of identifying how much if any of this award as to what dollars the c p a who claimed to be familiar with the provisions of sec_104 never asked mr longoria for a copy of the complaint in order to ascertain the underlying causes of action and we do not presume that mr longoria should have known that the c p a needed it absent a request the c p a interviewed mr longoria about the facts of his lawsuit and settlement and mr longoria was correct in his answers the c p a asked mr longoria whether he had been physically injured and mr longoria replied that he had been while these injuries were not the main thrust of the lawsuit that mr longoria filed and were not mentioned in the complaint the injuries were to mr longoria part and parcel of the discrimination that he had suffered and his answer to the c p a was correct the c p a testified that mr longoria made it clear to him that he did not have specific direction as to the nature of this award and whether it was all for his personal injuries or part of it was for his personal injuries even with this ambiguity lingering the c p a did not inquire further into the nature of the claims mr longoria brought against the state of new jersey but merely concluded that because mr longoria suffered some physical injury the entire settlement was non- taxable at trial the c p a explained his reasoning for excluding the entire amount of the settlement from mr longoria’s income i f they haven’t given you a stipulation if you did suffer these physical injuries you’re comfortable saying that you suffered injuries and damages and it was part of the overall package i don’t know how to break it down so we will exclude it this was erroneous advice the c p a should have learned more about the claims mr longoria asserted in the lawsuit and the terms of the settlement and should then have determined whether there was any basis for allocating any portion of the proceeds to physical injuries it was not mr longoria’s fault that his c p a did not ask him more questions or request more documentation regarding the underlying lawsuit and the relationship of his physical injuries to it we do not blame mr longoria for his c p a ’s erroneous conclusion of law see united_states v boyle supra pincite courts have frequently held that ‘reasonable cause’ is established when a taxpayer shows that he reasonably relied on the advice of an accountant even when such advice turned out to have been mistaken respondent insists that mr longoria’s reliance on his c p a ’s advice could not be reasonable because the c p a based his advice on an unreasonable legal assumption and rendered his advice after unreasonably relying on the statements of mr longoria without any further investigation we disagree when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice id pincite emphasis in original mr longoria sought a c p a ’s advice on a substantive matter of tax law ie whether his settlement payment was taxable therefore it was reasonable for mr longoria to rely on that advice even if the c p a acted unreasonably in dispensing it as the supreme court observed most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place id cf sec_1_6664-4 proced admin regs reliance may not be reasonable or in good_faith if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law on the basis of the record before us we find that mr longoria took reasonable steps to ensure that the settlement agreement was properly reported on his form_1040 by seeking the advice of a c p a and that he followed in good_faith the advice he received from the c p a by reporting the settlement proceeds on his form_1040 in the manner that the c p a advised he will not be penalized for good-faith reliance on poor advice from a c p a conclusion because mr longoria has failed to establish that he received the dollar_figure settlement award or any part thereof from the state of new jersey on account of personal physical injuries or physical sickness we find that the dollar_figure is not excludable under sec_104 from mr longoria’s gross_income for tax_year however because mr longoria reasonably and in good_faith relied on the advice of a c p a in reporting the dollar_figure settlement award as non-taxable income we find that mr longoria is not liable for the 20-percent accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent as to the defi- ciency and for petitioner as to the penalty under sec_6662
